STOCK GRANT AGREEMENT FOR THE
JOURNAL COMMUNICATIONS, INC.
2003 EQUITY INCENTIVE PLAN

        THIS AGREEMENT is effective as of              (hereinafter referred to
as the “Grant Date”) by and between Journal Communications, Inc., a Wisconsin
corporation (hereinafter referred to as the “Company”) and (hereinafter referred
to as the “Participant”).

PREMISES:

        The Company has adopted the Journal Communications, Inc. 2003 Equity
Incentive Plan (hereinafter referred to as the “Plan”) to provide grants of
Class B Common Stock (hereinafter referred to as “Stock”) to certain Directors
and key employees of the Company and its Subsidiaries and Affiliates; and

        The Participant is an Employee or Director of the Company and the
Company wishes to acknowledge his or her efforts toward the successful operation
of the business and to provide him or her a means to acquire and/or increase his
or her proprietary interest in the Company.

        Participant has been granted awards of Stock and the Company and the
Participant wish to clarify their respective rights with respect to the Stock
awards.

AGREEMENT

        NOW, THEREFORE, in consideration of the premises and of the covenants
and agreements herein set forth, the parties hereby mutually covenant and agree
as follows:

    1.        Grant of Common Stock. Subject to the terms and conditions of the
Plan, a copy of which is attached hereto and made a part hereof, and this
Agreement, the Company awards the Participant shares of Stock in the Company
subject to the vesting provisions described in Section 2 of this Agreement.

    2.        Vesting. The Participant becomes vested in the Stock on the above
Grant Date

    3.        Dilution and Other Adjustments. The existence of the Stock granted
shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any stock dividend or split, recapitalization,
merger, consolidation, spin-off, reorganization, combination or exchange of
shares, or other similar corporate change, or other increase or decrease in such
shares without receipt or payment of consideration by the Company; provided,
however, that the Compensation Committee of the Board (hereinafter referred to
as the “Committee”) will make such adjustments to previous grants to prevent
dilution or enlargement of the rights of the Participant as provided in the
Plan. No such adjustments may materially change the value of benefits available
to a Participant under a previously granted award.

    4.        Definitions. The definition of any term not defined in this
Agreement shall be defined as such term is defined in the Plan.

--------------------------------------------------------------------------------

    5.        Interpretation. As a condition of the granting of the Stock, the
Participant agrees for himself and his legal representatives, that any dispute
or disagreement which may arise under or as a result of or pursuant to this
Agreement shall be determined by the Committee in its sole discretion, and any
interpretation or determination by the Committee of the terms of this Agreement
shall be binding and conclusive.

    6.        Professional Advice. The acceptance of the Stock may have
consequences under federal and state tax and securities laws that may vary
depending on the individual circumstances of the Participant. Accordingly, the
Participant acknowledges that he or she has been advised to consult his or her
personal legal and tax advisor in connection with this Agreement and his or her
dealing with respect to the Stock.

        IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its duly authorized officers and its corporate seal hereunto
affixed, and the Participant has hereunto affixed his or her hand and seal, the
day and year first above written.

Journal Communications, Inc.

___________________________________ By:__________________________________ Name

  Attest:

  _____________________________________







2